 
 
IV 
111th CONGRESS
1st Session
H. RES. 614 
IN THE HOUSE OF REPRESENTATIVES 
 
July 7, 2009 
Mr. Quigley (for himself, Mr. Flake, and Mr. Kirk) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit earmarks to for-profit entities. 
 
 
That  
(a)clause 9 of rule XXI of the Rules of the House of Representatives is amended by adding the following new paragraph:  
 
(h)It shall not be in order to consider any bill, joint resolution, amendment, or conference report if that measure or any accompanying report or joint explanatory statement of managers contains a congressional earmark for an organization other than an organization which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986 or a governmental entity.. 
(b)The amendment made by subsection (a) shall only be applicable if the underlying bill or joint resolution is reported after the date of adoption of this resolution or considered pursuant to a special order of business agreed to after the date of adoption of this resolution. 
 
